DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.
 
3.	Claims 1-20 are pending.
	Claim 8 is withdrawn from consideration as being drawn to non-elected invention.
	Claims 1-7 and 9-20 have been amended.
	Claims 1-7 and 9-20 are examined on the merits.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Grounds of Rejection 
Claim Rejections - 35 USC § 112
5.	The NEW MATTER REJECTION over claims 1-7 and 9-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of Applicants deletion of the underline text in step “(C) inputting to a preset formula for a discriminant value, the measurement of the amount of APOA2-ATQ protein…” cited in claim 1, as well as deletion of the term, preset formula in claims  3, 4, 9, 10 and 11, see Amendments to the Claims submitted November 27, 2020.    

6.	The rejection of claims 1-7 and 9-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn to the extent:
a.  Claim 1 no longer recites the limitation "the detecting of APOA2 protein variants" bridging lines 1 and 2 of the claim.  
	b.  Claim 1 is no longer rejected because phrase, “preset formula for a discriminant value” has been deleted, see page 3 of Amendments to the Claims submitted November 27, 2020. 
c.  Claim 1 recites the limitation “the discriminant value” bridging lines 7 and 8 on page 3 that now has sufficient antecedent basis for this limitation in the claim.
	d.  Claim 1 currently sets forth method steps or assays delineating how the 
antibodies are implemented to detect the proteins. 

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  THIS IS A NEW MATTER REJECTION. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicants have amended claim 1, line 25 cites “the APOA2 non-terminus antibody”, however this antibody is not found within the disclosure.  Applicants are invited to point out in the disclosure where this antibody is of record.
	Moreover, Applicants have amended claim 1 to include step “(e) treating or diagnosing the biliary tract cancer in the test subject when the test subject is affected with the cancer” spanning lines 14 and 15 on page 3 of the Amendment to the Claims submitted November 27, st paragraph.  
	The Examiner has reviewed the entire Specification filed July 25, 2017 and does not note the newly claimed method comprising treatment, nor an APOA2 non-terminus antibody.  There are no treatments set forth in the specification.  Treatment noted within the specification is presented within the context of background information and in vitro assays, see sections 0002-0004, 0007, 0054, 0086 and 0113.  Applicants are requested to delete the new matter or point out where in the Specification support can be found for the method that relies upon step (e) and the said antibody.

9.	The rejection of claims 1-7 and 9-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	Applicants seem to traverse this pending rejection with the response that the amendment to claim 1 should render a withdrawal, see Remarks/ Arguments submitted November 27, 2020, see pages 7 and 8. Applicants’ amendments and request has been carefully reviewed and considered, but fail to persuade.
	As noted previously, after review of the amendment it is clear the claims are still remiss of structural and sequence information regarding the anti-APOA2-ATQ terminus antibody, anti-APOA2 protein non-terminus antibody, anti-APOA2-AT terminus antibody, as well as the anti-APOA2 protein non-terminus antibody.  Applicants could possibly obviate the instant rejection with the amendment to claim 1 to include the six complementarity determining regions (CDRs) 
Furthermore, Applicants are reminded possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). Similarly, the immunization of a host with an immunogen, namely the C-terminal region of SEQ ID NO: 1 and/or SEQ ID NO: 2 and the resulting plethora of antibodies does not establish sufficient description to show possession of the terminus antibodies that have the structural features common to members of the genus.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
	The rejection is maintained for the reasons cited herein and of record. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims read on anti-APOA2 antibodies, monoclonal antibodies and fragments thereof that bind specific sequences.  The written description in this instant case does not set forth the anti-APOA2-ATQ terminus antibody, anti-APOA2-ATQ non-terminus antibody that bind SEQ ID NO: 1 and anti-APOA2-AT terminus antibody, anti-APOA2-AT non-terminus antibody that bind SEQ ID NO: 2 noted in claim 1.  The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the genus of antibodies in scope with the claimed invention.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation 
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
Applicants did not have possession of the breadth of molecules broadly characterized as APOA2 antibodies including those antibodies that specifically bind the C-terminal region of SEQ ID NO: 1 and SEQ ID NO: 2, as well as those antibodies that bind amino acid sequences excluding the C-terminal region of SEQ ID NO: 1 and SEQ ID NO: 2.  
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.,  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the APOA2 variant antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.


10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	The rejection of claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained and made.
a.  Claim 1 continues to recite, as well have been amended to recite “…the amino acid sequence represented by SEQ ID NO: X”  now on lines 8, 11 and 17 of the claim.  It is not clear if the amino acid sequence is SEQ ID NO: X or a variant of SEQ ID NO: X.  “Represented by” could mean variations in the amino acid sequence.  Applicants could obviate the instant rejection if they amend the claim language to read for example, “the amino acid sequence is SEQ ID NOs: 1 and 2”.  
Applicants imply with the amendment to the claim they are now clear, see Remarks/ Arguments submitted November 27, 2020, page 7, paragraphs 3 and 4.  As stated herein the 
	b.  Claim 1 has been amended to clearly recite how the antibodies are implemented in a method of detecting, however  one of ordinary skill in the art is still unclear what the resulting measurement value is and how the measurement of the proteins are calculated from the two detection steps in both (A) and (B).  It is unclear what the resulting “amount of APOA2-AT protein obtained in (B)” is to input into the formula. Because the use of the antibodies is unclear, the resulting measurements are unclear, the resulting inputted and outputted values are unclear and the scope of the patients identified as having cancer is unclear.  Accordingly, the metes and bounds cannot be determined. 
	c.  It is not clear if the anti-APOA2 protein non-terminus antibody cited on line 11 of claim 1 is one and the same as the anti-APOA2 non-terminus antibody spanning lines 19 and 20 of said claim.  Accordingly, the metes and bounds cannot be determined.
d.  Claim 1 has amended the claim to once again recite “prescribed discriminant function” on line 5, as well as claims 3-5 and 9-11 on line 2. It is not clear what this term means.   Hence, the metes and bounds cannot be determined.    
e.  Given one of ordinary skill in the art is unclear what the resulting measurement value is and how the measurement of the proteins are calculated from the two detection steps in both (A) and (B).  It is unclear what the resulting “amount of APOA2-AT protein obtained in (B)” is to input into the formula. Because the use of the antibodies is unclear, the resulting measurements are unclear, the resulting inputted and outputted values are 

12.	Claim 1 recites the limitations "the APOA2 non-terminus antibody" and "the APOA2-ATQ terminus antibody" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	The claimed invention continues to be directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-7 and 9-20 is/are directed to a judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not read on statutory patentable subject matter.
	Applicants assert with the amendment of claim 1, the rejection is rendered moot, see Remarks submitted November 27, 2020, page 8, last paragraph.  Applicants’ amendment to claim 1, argument the claim is patent eligible and recites additional elements that amount to significantly more than the judicial exception and thus are allowable” have been carefully considered, but fail to persuade, see page 8, last sentence of the Remarks.   
While Applicants have added a treatment step, (e) on page 3 of the Amendments to the Claims, this step fails to note a particular treatment and continues to read on diagnosing.  The 
Claims 1-7 and 9-20 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. The claimed invention continues to be directed to a judicial exception without significantly more. The claim(s) recite(s) detecting APOA2-ATQ protein and APOA2-AT protein in an individual’s body fluid sample with antibodies to arrive at discriminant values using an unknown preset formula, wherein statistically significant differences between a control/standard discriminant value and a test subject’s discriminant value means the test subject has biliary tract cancer. In regard to Step 2B this judicial exception is not integrated into a practical application because the additional elements are formulas and these do not add a meaningful limitation to the method because they amount to simply implementing the method using a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations read on inputting information, implementing mathematical concepts and arriving at values.  Accordingly, the rejection is maintained.
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, Mayo, 101 USPQ2d at 1966. Recited elements such as “detecting”, “measuring”, “determining”, as well as equations and formulas based on the natural principle impose no meaningful limit on the performance of the claimed invention. Moreover, the mathematical concepts read on an abstract idea and include mathematical formulas, equations and calculations and do not recite any specific machine for performing the computational steps.
Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. See the 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance) and/or FDsys.gov. 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al., WO 2007/133957 A1 (published 22 November 2007), and further in view of Honda et al. (PLOS ONE 7(10): 1-11, October 2012/ IDS reference 9 submitted October 17, 2017).  Fung teaches sequence #3 that is the same as Applicants’ APOA2-ATQ protein (SEQ ID NO: 1) and APOA2-AT (SEQ ID NO: 2), see sequence alignments; and page 10, section 0033.  Fung reads on Applicants’ claimed invention because it teaches assessing a body fluid for these APOA2 protein variants to gain information on a disorder, see page 3, section 0006.  Fung teaches methods of measuring APOA2 biomarkers in a biological sample, such as blood (e.g., serum or plasma) from a subject, see page 3, sections 0008 and 0009; page 8, section 0029; and page 12, section 0039. “When detecting or measuring a protein in a sample…two antibodies directed against different epitopes on a protein will detect all forms of the protein that contain both epitopes...", see page 11, lines 3-8; page 15, section 0052; and section 4.2 beginning on page 19.
	The selected biomarker in a subject sample detected by one of the taught immunoassays compares this measure “…with a diagnostic amount or cut-off that distinguishes positive [disorder] status from a negative [disorder] status", see page 21, section 0075. “The particular diagnostic cut-off can be determined…by measuring the amount of the biomarker in a statistically significant number of samples from subjects with different [disorder] statuses", see page 21, section 0075; and page 26, section 0095. For purposes of examination and due to the indefiniteness of the claim language, the diagnostic values are regarded as discriminant values, see section 0095 bridging pages 26 and 27. Notwithstanding given the information with Fung one of ordinary skill in the art would arrive at these values.
(e.g.,multiple linear regression (MLR), partial least squares (PLS) regression and principal components regression (PCR)), binary decision trees (e.g., recursive partitioning processes such as CART - classification and regression trees), artificial neural networks such as back propagation networks, discriminant analyses (e.g., Bayesian classifier or Fischer analysis), logistic classifiers, and support vector classifiers (support vector machines), see page 25, section 0089. Absent evidence to the contrary the discriminant analyses of Fung read on the discriminant value and prescribed discriminant function. Furthermore, the features described in the dependent claims read on wherein clauses that include elements that are remiss of transformative steps and do not impart novelty.  They simply express the intended result of the positively recited process steps, i.e. measuring protein in sample with antibody.  
Fung does not teach the claimed method, wherein the detection antibodies are namely the anti-APOA2-ATQ terminus antibody, anti-APOA2-ATQ non-terminus antibody, anti-APOA2-AT terminus antibody and anti-APOA2-ATQ terminus antibody.
However, Honda teaches a method of profiling modified apolipoproteins in patients implementing “[t]wo rabbit polyclonal antibodies…raised against ApoAII monomer peptides with –ATQ and –AT C-termini”, see page 2, 2nd column, Immunoprecipitation…section; page 4, 1st column; and page 7, Production…section.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively assess and glean information on alterations of modified apolipoproteins using the antibodies taught in the prior art, see both, Fung and Honda references it their entirety.  One of ordinary skill in the art would have been motivated to do so 
RESULT 3 from 1.rag database.
ASQ84115
ID   ASQ84115 standard; protein; 77 AA.
XX
AC   ASQ84115;
XX
DT   18-SEP-2008  (first entry)
XX
DE   Human mature apolipoprotein A2 (ApoA2) protein, SEQ ID NO:3.
XX
KW   genetic marker; screening; therapeutic; cancer; mesothelioma; cytostatic;
KW   respiratory-gen.; apolipoprotein A2; ApoA2.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133957-A1.
XX
CC PD   22-NOV-2007.
XX
CC PF   03-MAY-2007; 2007WO-US068161.
XX
PR   09-MAY-2006; 2006US-0799284P.
XX
CC PA   (VERM-) VERMILLION INC.
CC PA   (UYRO-) UNIV ROTTERDAM ERASMUS.
XX
CC PI   Fung ET,  Hegmans JPJJ,  Lambrecht BN,  Tjampens D;
XX
DR   WPI; 2008-J48541/55.
DR   SWISSPROT; P02652.
DR   PC:NCBI; gi24987503.
XX
CC PT   Qualifying mesothelioma status in subject, involves measuring biomarkers 
CC PT   such as ApoC1 or ApoA2 in biological sample e.g. pleural fluid from 
CC PT   subject.
XX
CC PS   Disclosure; SEQ ID NO 3; 53pp; English.
XX
CC   The present invention relates to a novel method for qualifying 
CC   mesothelioma status in subject and for screening the compound that 
CC   interacts with a biomarker (ApoC1 or ApoA2). The method comprises 
CC   measuring one or more biomarkers in biological sample from subject and 
CC   correlating the measurement or measurements with mesothelioma status 
CC   chosen from mesothelioma and non-mesothelioma. The non- mesothelioma is a
CC   cancer presenting with pleural effusion. The present invention is useful 
CC   for treatment for mesothelioma. The present sequence represents the human
CC   mature apolipoprotein A2 (ApoA2) protein sequence associated with the 
CC   invention.
CC   
CC   Revised record issued on 02-SEP-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 77 AA;

  Query Match             100.0%;  Score 389;  DB 12;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   77;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77

RESULT 6 from 2.rag database.
ASQ84115
ID   ASQ84115 standard; protein; 77 AA.
XX
AC   ASQ84115;
XX
DT   18-SEP-2008  (first entry)
XX
DE   Human mature apolipoprotein A2 (ApoA2) protein, SEQ ID NO:3.
XX
KW   genetic marker; screening; therapeutic; cancer; mesothelioma; cytostatic;
KW   respiratory-gen.; apolipoprotein A2; ApoA2.
XX
OS   Homo sapiens.
XX
CC PN   WO2007133957-A1.
XX
CC PD   22-NOV-2007.
XX
CC PF   03-MAY-2007; 2007WO-US068161.
XX
PR   09-MAY-2006; 2006US-0799284P.
XX
CC PA   (VERM-) VERMILLION INC.
CC PA   (UYRO-) UNIV ROTTERDAM ERASMUS.
XX
CC PI   Fung ET,  Hegmans JPJJ,  Lambrecht BN,  Tjampens D;
XX
DR   WPI; 2008-J48541/55.
DR   SWISSPROT; P02652.
DR   PC:NCBI; gi24987503.
XX
CC PT   Qualifying mesothelioma status in subject, involves measuring biomarkers 
CC PT   such as ApoC1 or ApoA2 in biological sample e.g. pleural fluid from 
CC PT   subject.
XX
CC PS   Disclosure; SEQ ID NO 3; 53pp; English.
XX
CC   The present invention relates to a novel method for qualifying 
CC   mesothelioma status in subject and for screening the compound that 
CC   interacts with a biomarker (ApoC1 or ApoA2). The method comprises 
CC   measuring one or more biomarkers in biological sample from subject and 
CC   correlating the measurement or measurements with mesothelioma status 
CC   chosen from mesothelioma and non-mesothelioma. The non- mesothelioma is a
CC   cancer presenting with pleural effusion. The present invention is useful 
CC   for treatment for mesothelioma. The present sequence represents the human
CC   mature apolipoprotein A2 (ApoA2) protein sequence associated with the 
CC   invention.
CC   
CC   Revised record issued on 02-SEP-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 77 AA;

  Query Match             100.0%;  Score 384;  DB 12;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   76;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1, 2, 6, 7, 12 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 10 of copending Application No. 15/026,518 (filed March 31, 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on detecting an APOA2-ATQ protein (SEQ ID NO: 1) and APOA2-AT protein (SEQ ID NO: 2) in a biological fluid with the same antibodies, anti-APOA2-ATQ terminus antibody and anti-APOA2-AT terminus antibody, see sequence alignments.  The detection of these two proteins results in the diagnosis of a disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESULT 4 from 1.rapbm database.
US-15-026-518-1
; Sequence 1, Application US/15026518
; Publication No. US20160245815A1
; GENERAL INFORMATION
;  APPLICANT: TORAY Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of detecting pancreatic cancer,

;  TITLE OF INVENTION:cancer
;  FILE REFERENCE: PH-5996-PCT
;  CURRENT APPLICATION NUMBER: US/15/026,518
;  CURRENT FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: JP 2014-166188
;  PRIOR FILING DATE: 2014-08-18
;  PRIOR APPLICATION NUMBER: JP 2013-206682
;  PRIOR FILING DATE: 2013-10-01
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 77
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-026-518-1

  Query Match             100.0%;  Score 389;  DB 16;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   77;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77

RESULT 1 from 2.rapbm database.
US-15-026-518-2
; Sequence 2, Application US/15026518
; Publication No. US20160245815A1
; GENERAL INFORMATION
;  APPLICANT: TORAY Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of detecting pancreatic cancer,
;  TITLE OF INVENTION:antibodies and detection kit for pancreatic
;  TITLE OF INVENTION:cancer
;  FILE REFERENCE: PH-5996-PCT
;  CURRENT APPLICATION NUMBER: US/15/026,518
;  CURRENT FILING DATE: 2016-03-31
;  PRIOR APPLICATION NUMBER: JP 2014-166188
;  PRIOR FILING DATE: 2014-08-18
;  PRIOR APPLICATION NUMBER: JP 2013-206682
;  PRIOR FILING DATE: 2013-10-01
;  NUMBER OF SEQ ID NOS: 29
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 76
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-026-518-2

  Query Match             100.0%;  Score 384;  DB 16;  Length 76;
  Best Local Similarity   100.0%;  
  Matches   76;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76
s 1, 2, 6, 7, 12 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 25-28 of copending Application No. 15/555,031 (filed August 31, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on detecting an APOA2-ATQ protein (SEQ ID NO: 1) and APOA2-AT protein (SEQ ID NO: 2) in a biological fluid with the same antibodies, anti-APOA2-ATQ terminus antibody and anti-APOA2 non-terminus antibody, see sequence alignments.  The detection of these two proteins results in the diagnosis of a disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESULT 6 from 1.rapbm database.
US-15-555-031A-1
; Sequence 1, Application US/15555031A
; Publication No. US20180031574A1
; GENERAL INFORMATION
;  APPLICANT: Toray Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of exocrine pancreatic disorder, antibodies and detection
;  TITLE OF INVENTION:kit for exocrine pancreatic disorder
;  FILE REFERENCE: PH-6500-PCT
;  CURRENT APPLICATION NUMBER: US/15/555,031A
;  CURRENT FILING DATE: 2017-10-06
;  PRIOR APPLICATION NUMBER: JP 2015-040580
;  PRIOR FILING DATE: 2015-03-02
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 77
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-555-031A-1

  Query Match             100.0%;  Score 389;  DB 16;  Length 77;
  Best Local Similarity   100.0%;  
  Matches   77;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77



RESULT 3 from 2.rapbm database.
US-15-555-031A-2
; Sequence 2, Application US/15555031A
; Publication No. US20180031574A1
; GENERAL INFORMATION
;  APPLICANT: Toray Industries, Inc.
;  APPLICANT:National Cancer Center
;  TITLE OF INVENTION: Method of exocrine pancreatic disorder, antibodies and detection
;  TITLE OF INVENTION:kit for exocrine pancreatic disorder
;  FILE REFERENCE: PH-6500-PCT
;  CURRENT APPLICATION NUMBER: US/15/555,031A
;  CURRENT FILING DATE: 2017-10-06
;  PRIOR APPLICATION NUMBER: JP 2015-040580
;  PRIOR FILING DATE: 2015-03-02
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 76
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-555-031A-2

  Query Match             100.0%;  Score 384;  DB 16;  Length 76;
  Best Local Similarity   100.0%;  
  Matches   76;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
29 March 2021

/Alana Harris Dent/
Primary Examiner, Art Unit 1643